DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curewitz et al. [US 2021/0081121] in view of Khan et al. [US 2017/0091127].
Claim 1 is rejected over Curewitz and Khan.
“A storage device comprising: a first interface configured to receive a first data chunk from a host device;” as “A physical host interface can be used to transmit data between the processing device 118 and the memory sub-system (e.g., 205). The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system (e.g., 205) and the processing device 118.” [¶0069]
“a nonvolatile memory configured to store the first processed data in a storage location, when the storage location at which the first processed data are to be stored is designated to the storage device based on the first signal, wherein the first interface outputs the first signal to the host device.” as “The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system (e.g., 205) and the processing device 118.” [¶0069 and Fig. 4, element 404]
Curewitz does not explicitly teach an operation circuit configured to generate first processed data by processing the first data chunk and to generate a first signal indicating a size of the first processed data; and
However, Khan teaches “an operation circuit configured to generate first processed data by processing the first data chunk and to generate a first signal indicating a size of the first processed data; and” as “as shown in FIG. 1, storage controller 105 includes a processing circuit 140 to support logic and/or features to facilitate reading, modifying or writing to memory die(s) 110-1 to 110-n responsive to commands received from host computing device 101 or generated by internal firmware of storage controller 105.” [¶0018]
Curewitz and Khan are analogous arts because they teach storage system and data access from the memory.

Claim 2 is rejected over Curewitz and Khan.
Curewitz teaches “wherein the first interface receives a second signal from the host device, wherein the storage device further comprises a second interface, wherein, when the second signal indicates an another storage device that is external to the storage device as the storage location, the second interface outputs the first processed data to the another storage device, and” as “multiplexer 408 is controlled based on signals received from memory controller 416 in response to receiving read or write commands from the host system via host interface 406.” [¶0093]
“wherein the storage location is based on the first signal.” as “The memory management tracks the status of memory locations in the main memory (e.g., a memory status of either allocated or free).” [¶0003]
Claim 3 is rejected over Curewitz and Khan.
Curewitz does not explicitly teach wherein the processing includes compression, data deduplication, checksum, or encryption.
However, Khan teaches “wherein the processing includes compression, data deduplication, checksum, or encryption.” as “These storage related tasks may include, but are not limited to, encryption of data written to memory die(s) 510-1, decryption of encrypted data 
Claim 7 is rejected over Curewitz and Khan.
Curewitz teaches “a volatile memory configured to store the first data chunk.” as “The memory components 109A to 109N can be volatile memory components” [¶0041]
Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curewitz et al. [US 2021/0081121] in view of Lee et al. [US 2016/0085445].
Claim 8 is rejected over Curewitz and Lee.
Curewitz teaches “A storage system comprising: a first storage device configured to receive a first data chunk from a host device, to convert the first data chunk into first data, and to output a first signal indicating a size of the first data to the host device; and” as “The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system 110 and the computer system 120.” [¶0042]
“a second storage device configured to receive a second signal from the host device after the first signal is output,” as “FIG. 4 shows a memory module 401 configured for memory bus access by a host computer system (not shown) to volatile memory 402 and non-volatile memory 404, in accordance with some embodiments.” [¶0092]
Curewitz does not explicitly teach wherein, when the second signal indicates the second storage device as a generation location at which a parity for recovering the first data is to be generated, the second storage device receives the first data from the first storage device and generates the parity based on the first data.
“wherein, when the second signal indicates the second storage device as a generation location at which a parity for recovering the first data is to be generated, the second storage device receives the first data from the first storage device and generates the parity based on the first data.” as “the RAID controller 112 reads the parity data P1_3 from the fourth data storage device 210-4 using a read command RP1_3. When the read operation on the parity data P1_3 is completed, the fourth data storage device 210-4 communicates a read completion signal RCP1_3 to the RAID controller 112.” [¶0123]
Curewitz and Lee are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz and Lee before him/her, to modify the teachings of Curewitz to include the teachings of Lee with the motivation of generating a log for write commands output from a controller in response to a log start command from the controller and communicating the log to the controller, thereby quickly recovering data when a system is rebooted after a sudden power off (SPO) event. [Lee, ¶0007]
Claim 9 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the second storage device includes: a first interface configured to receive the second signal from the host device; and” as “Memory module 401 uses multiplexer 408 to provide access to volatile memory 402 and non-volatile memory 404 by memory controller 416. Memory controller 416 is coupled to host interface 406 for handling read/write access by a host system.” [¶0093]
“a second interface configured to receive the first data from the first storage device.” as “page in/out control path is provided for a driver to request a page that is currently in DRAM or in NVRAM.” [¶0095]
Claim 10 is rejected over Curewitz and Lee.
Curewitz does not explicitly teach wherein the second storage device includes: a first memory configured to store the first data; and a second memory configured to store the parity.
However, Lee teaches “wherein the second storage device includes: a first memory configured to store the first data; and a second memory configured to store the parity.” as “When the read operation on the parity data P1_3 is completed, the fourth data storage device 210-4 communicates a read completion signal RCP1_3 to the RAID controller 112.” [¶0123]
Claim 11 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the first memory is a volatile memory, and wherein the second memory is a nonvolatile memory.” as “FIG. 4 shows a memory module 401 configured for memory bus access by a host computer system (not shown) to volatile memory 402 and non-volatile memory 404, in accordance with some embodiments.” [¶0092]
Claim 12 is rejected over Curewitz and Lee.
Curewitz does not explicitly teach further comprising: a third storage device configured to receive a second data chunk from the host device, to convert the second data chunk into second data, and to output a third signal indicating a size of the second data to the host device, wherein, when the second signal is received, the second storage device receives the second data from the third storage device and generates the parity based on the first data and the second data.
However, Lee teaches “further comprising: a third storage device configured to receive a second data chunk from the host device, to convert the second data chunk into second data, and to output a third signal indicating a size of the second data to the host device, wherein, when the second signal is received, the second storage device receives the second data from the third storage device and generates the parity based on the first data and the second data.” as “For instance, parity data P1_3 for data D1, D2, and D3 each stored in a memory region corresponding to LBA1 is stored in the fourth data storage device 210-4.” [¶0121]
Claim 13 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the first storage device includes a nonvolatile memory, and the first storage device receives a third signal from the host device after outputting the first signal, and” as “The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system 110 and the computer system 120.” [¶0042]
“wherein, when the third signal indicates the first storage device as a storage location where the first data are to be stored, the first storage device stores the first data in the nonvolatile memory.” as “the full DDR address space of the non-volatile memory 404 is exposed to the host system. According to various embodiments, a controller (e.g., controller 116) of computer system 120 can operate in the same way (e.g., same read/write and refresh timing cycles) as it would for access to a conventional DRAM.” [¶0098]
Claim 14 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the second storage device includes a nonvolatile memory, and” as “FIG. 4 shows a memory module 401 configured for memory bus access by a host computer system (not shown) to volatile memory 402 and non-volatile memory 404” [¶0092]
“wherein, when the second signal indicates the second storage device as a storage location at which the first data are to be stored, the second storage device receives the first data from the first storage device and stores the first data in the nonvolatile memory.” as “the full DDR address space of the non-volatile memory 404 is exposed to the host system. According to various embodiments, a controller (e.g., controller 116) of computer system 120 can operate in the same way (e.g., same read/write and refresh timing cycles) as it would for access to a conventional DRAM.” [¶0098]
Claim 15 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the second signal is a signal generated based on the first signal.” as “The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system (e.g., 205) and the processing device 118.” [¶0069]
Claim 16 is rejected over Curewitz and Lee.
Curewitz teaches “A storage system comprising: a first storage device configured to receive a first data chunk from a host device and to generate first processed data by processing the first data chunk; and” as “The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system 110 and the computer system 120.” [¶0042]
“a second storage device configured to receive a first parity chunk for recovering the first data chunk and” as “FIG. 4 shows a memory module 401 configured for memory bus access by a host computer system (not shown) to volatile memory 402 and non-volatile memory 404, in accordance with some embodiments.” [¶0092]
“wherein a size of the first processed data is an integer multiple of the first size unit.” as “Each of the memory cells can store one or more bits of data (e.g., data blocks) used by the computer system 120.” [¶0047]

However Lee teaches “to generate a first processed parity data by processing the first parity chunk, wherein the first storage device includes a first memory configured to store the first processed data in a first size unit, and” as “the RAID controller 112 reads the parity data P1_3 from the fourth data storage device 210-4 using a read command RP1_3. When the read operation on the parity data P1_3 is completed, the fourth data storage device 210-4 communicates a read completion signal RCP1_3 to the RAID controller 112.” [¶0123]
Curewitz and Lee are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz and Lee before him/her, to modify the teachings of Curewitz to include the teachings of Lee with the motivation of generating a log for write commands output from a controller in response to a log start command from the controller and communicating the log to the controller, thereby quickly recovering data when a system is rebooted after a sudden power off (SPO) event. [Lee, ¶0007]
Claim 17 is rejected over Curewitz and Lee.
Curewitz does not explicitly teach wherein the first storage device further includes a second memory configured to store the first data chunk.
However Lee teaches “wherein the first storage device further includes a second memory configured to store the first data chunk.” as “When the read operation on the parity data P1_3 is 
Claim 18 is rejected over Curewitz and Lee.
Curewitz teaches “wherein the first memory is a nonvolatile memory, and wherein the second memory is a volatile memory.” as “FIG. 4 shows a memory module 401 configured for memory bus access by a host computer system (not shown) to volatile memory 402 and non-volatile memory 404, in accordance with some embodiments.” [¶0092]
Claims 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curewitz et al. [US 2021/0081121] in view of Khan et al. [US 2017/0091127] and in further view of Lee et al. [US 2016/0085445].
Claim 4 is rejected over Curewitz, Khan and Lee.
The combination of Curewitz and Khan does not explicitly teach wherein the second signal indicates a generation location at which a parity is to be generated, wherein, when the storage device is designated as the generation location, the second interface is configured to receive second processed data from the another storage device that is external to the storage device; and
However, Lee teaches “wherein the second signal indicates a generation location at which a parity is to be generated, wherein, when the storage device is designated as the generation location, the second interface is configured to receive second processed data from the another storage device that is external to the storage device; and” as “the RAID controller 112 reads the parity data P1_3 from the fourth data storage device 210-4 using a read command RP1_3. When the read operation on the parity data P1_3 is completed, the fourth data storage 
“wherein the storage device further comprises a parity generator configured to generate the parity for recovering the first processed data and the second processed data, based on the first processed data and the second processed data.” as “When the write operation on the new parity data P1_3' is completed, the fourth data storage device 210-4 communicates the write completion signal WCP1_3' to the RAID controller 112.” [¶0130]
Curewitz, Khan and Lee are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz, Khan and Lee before him/her, to modify the teachings of combination of  Curewitz and Khan to include the teachings of Lee with the motivation of generating a log for write commands output from a controller in response to a log start command from the controller and communicating the log to the controller, thereby quickly recovering data when a system is rebooted after a sudden power off (SPO) event. [Lee, ¶0007]
Claim 5 is rejected over Curewitz, Khan and Lee.
The combination of Curewitz and Khan does not explicitly teach wherein, when the parity is generated by the parity generator, the nonvolatile memory stores the parity.
However, Lee teaches “wherein, when the parity is generated by the parity generator, the nonvolatile memory stores the parity.” as “When the write operation on the new parity data P1_3' is completed, the fourth data storage device 210-4 communicates a write completion signal WCP1_3' to the RAID controller 112.” [¶0124] and “The first data storage device 200 of FIG. 2 
Claim 6 is rejected over Curewitz, Khan and Lee.
Curewitz teaches “wherein, when the another storage device that is external to the storage device is designated as the generation location, the second interface outputs the first processed data to the another storage device.” as “While the example memory sub-system 110 in FIG. 1 has been illustrated as including the controller 115, in another embodiment of the present disclosure, a memory sub-system 110 may not include a controller 115, and can instead rely upon external control (e.g., provided by an external host, or by a processor or controller separate from the memory sub-system).” [¶0049]
The combination of Curewitz and Khan does not explicitly teach wherein the second signal indicates a generation location at which a parity is to be generated, and
However, Lee teaches “wherein the second signal indicates a generation location at which a parity is to be generated, and” as “When the read operation on the parity data P1_3 is completed, the fourth data storage device 210-4 communicates a read completion signal RCP1_3 to the RAID controller 112.” [¶0123]
Curewitz, Khan and Lee are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz, Khan and Lee before him/her, to modify the teachings of combination of  Curewitz and Khan to include the teachings of Lee with the motivation of generating a log for write commands output from a controller in response to a log start command from the controller and communicating the log to 
Claim 19 is rejected over Curewitz, Khan and Lee.
The combination of Curewitz and Lee does not explicitly teach wherein the first storage device generates a signal indicating the size of the first processed data and outputs the signal to the host device.
However, Khan teaches “wherein the first storage device generates a signal indicating the size of the first processed data and outputs the signal to the host device.” as “as shown in FIG. 1, storage controller 105 includes a processing circuit 140 to support logic and/or features to facilitate reading, modifying or writing to memory die(s) 110-1 to 110-n responsive to commands received from host computing device 101 or generated by internal firmware of storage controller 105.” [¶0018]
Curewitz, Lee and Khan are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz, Lee and Khan before him/her, to modify the teachings of combination of Curewitz and Lee to include the teachings of Khan with the motivation of as part of being configured for attachment of the SSD to the host computing device, the one or more communication ports may be arranged to receive the data and commands according to the host communication protocol. [Khan, Abstract]
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curewitz et al. [US 2021/0081121] in view of Lee et al. [US 2016/0085445] and in further view of Lamberts et al. [US 2018/0356992].
Claim 20 is rejected over Curewitz, Lee and Lamberts.
The combination of Curewitz and Lee does not explicitly teach wherein a size of the first data chunk is inversely proportional to a ratio of the size of the first processed data to the size of the first data chunk.
However, Lamberts teaches “wherein a size of the first data chunk is inversely proportional to a ratio of the size of the first processed data to the size of the first data chunk.” as “If the selected physical storage devices are SSDs, the size of the data block may be inversely proportional to the amount of writes corresponding to the SSD on which it is stored.” [¶0096]
Curewitz, Lee and Lamberts are analogous arts because they teach storage system and data access from the memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Curewitz, Lee and Lamberts before him/her, to modify the teachings of combination of Curewitz and Lee to include the teachings of Lamberts with the motivation of to avoid overwhelming the system with the amount of overhead, the amount of internal communication bandwidth, and the hardware resource used to efficiently manage these physical storage devices. [Lamberts, ¶0038]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132